Citation Nr: 0634645	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  01-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for stomach ulcer.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for ruptured left 
eardrum. 

5.  Entitlement to service connection for heart attack. 

6.  Entitlement to service connection for heat stroke. 

7.  Entitlement to service connection for bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1984.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied entitlement to service connection for 
low back pain, bilateral foot condition, ulcer, hearing loss, 
ruptured ear drum, heart attack, and heat stroke.  


FINDINGS OF FACT

1.  The veteran's current low back disability was first 
manifested several years after service, and is not related to 
service. 

2.  The veteran's current hiatal hernia and gastroesophageal 
reflux disease disabilities first manifested several years 
after service, and are not related to service. 

3.  The veteran does not currently have right ear hearing 
loss.  

4. The veteran's current left ear hearing loss was first 
manifested many years after service, and is not related to 
service.

5.  The veteran does not currently have a ruptured left ear 
drum, or a condition manifested by residuals of a ruptured 
left ear drum. 

6.  The veteran does not currently have residuals of a heart 
attack or a cardiovascular condition. 
7.  The veteran does not currently have residuals of heat 
stroke.

8.  The veteran does not currently have a bilateral foot 
condition. 


CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by active service, and may not be so presumed . 
38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 

2.  The veteran's hiatal hernia, gastroesophageal reflux 
disease, and peptic ulcer disease were not incurred in or 
aggravated by active service, and peptic ulcer disease may 
not be so presumed.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3. Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  The veteran's left ear hearing loss was not incurred in 
or aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  A ruptured eardrum was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

5.  A heart attack was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).

6.  Heat stroke was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

7.  A bilateral foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1131 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
(e.g., arthritis, peptic ulcer disease, or sensorineural 
hearing loss) manifested itself to a compensable degree 
within the prescribed period.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).


Low back pain

The veteran contends that he currently suffers from chronic 
low back pain.  He contends that he fell out of a truck and 
injured his back during service.  He complains of pain that 
shoots down both legs to his feet and causes a tingling 
sensation in his feet bilaterally.  This pain occurs with 
minor twisting injuries or any activity that involves his 
back.  He reports experiencing back pain several times per 
week.  

The veteran underwent a VA examination of his back in March 
2004.  He informed the examiner that he is able to walk 
without assistive devices and does not use orthopedic 
supports; although he states he was supposed to receive a 
brace.  He states he is able to walk one quarter mile before 
he must stop due to pain.  On examination, the physician 
observed multiple well-healed scars, which were incurred 
during surgery to remove lipomas.  No other lesions were 
noted.  The veteran demonstrated no paraspinous muscle 
spasms, fixed deformity, or obvious abnormality.  Range of 
motion on forward flexion was from 0 to 80 degrees, extension 
from 0 to 10 degrees with pain, lateral flexion from 0 to 30 
degrees bilaterally, and lateral rotation from 0 to 20 
degrees bilaterally. 
Neurologically, the veteran's sensation was intact to light 
touch in all nerve root distributions bilaterally.  Motor 
examination revealed no atrophy and his strength was equal in 
all tested muscle groups.  X-rays of the lumbar spine 
revealed a spinous process defect at L5.  A nerve conduction 
study of the lumbar spine was normal.  A spinal CT revealed 
bilateral pars defects at L5 with very minimal subluxation of 
L5 on S1 in the supine position.  The CT also revealed 
degenerative disk disease of the lumbar spine.  The VA 
examiner diagnosed chronic low back pain with weakness in the 
L5 by distribution on the left, although an MRI was required 
to reach a definitive diagnosis regarding foraminal or spinal 
stenosis.  

VA medical records reveal extensive treatment for low back 
pain.  A May 1999 MRI revealed central and left paracentral 
disc protrusion extending to the foramina at L5-S1 on the 
left side.  In addition, disk degeneration was observed at 
L4-L5 and L5-S1 with partial visualization of the 
spondylolisthesis.  The MRI also revealed spina bifida 
occulta of L5 and S1.  Private medical records associated 
with the veteran's claim for Social Security Administration 
benefits reveal treatment for L4 right disk protrusion and L5 
on S1 spondylolisthesis in June 2002.  July 2002 private 
medical records document a spinal injection to relieve his 
symptoms.  

In light of the evidence of record, it is clear that the 
veteran currently suffers from a chronic disability affecting 
his lumbar spine, manifested by pain and limitation of 
motion.  Although the veteran contends he is entitled to 
another VA examination to obtain a specific diagnosis of his 
condition, additional examination is not necessary.  The 
medical evidence of record confirms that the veteran has a 
protruding disk, degenerative disk disease with 
spondylolisthesis, and spina bifida occulta of L5 and S1.  

However, despite a current diagnosis of a current disability, 
there is no evidence connecting the current disability to the 
claimed back injury during service.  The veteran's active 
duty medical records have been requested several times, 
however, they are not available.  A February 1990 National 
Guard enlistment examination has been obtained, which shows 
the spine was clinically normal.  On his February 1990 
personal report of medical history he specifically denied 
having, or ever having had, recurrent back pain.  In 
September 2001, the veteran was notified of alternative 
evidence that he may submit to prove he suffered an injury 
during service, such as corroborating lay statements.  This 
evidence has not been received.  In addition, the veteran has 
not submitted medical records or other documentation to show 
complaints of, or treatment for, a back condition during the 
several years immediately following service.  Thus, the one-
year presumption of service incurrence for arthritis does not 
apply.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, the evidence does not demonstrate a back disability 
until many years after service.  This time period weighs 
against a finding of continuity of symptoms.  The negative 
examination and history in 1990, and the passage of many 
years before reported symptoms, outweigh the veteran's report 
of injury in service followed by recurrent back pain.  
Therefore, the preponderance of the evidence is against the 
claim of entitlement for service connection for his low back 
condition.  

Stomach Ulcer

The veteran underwent a VA stomach examination in February 
2004.  He reported a history of stomach ulcer caused by 
stress since he was nine years old.  He treated his condition 
with over-the-counter remedies.  He contends that during 
service, he was hospitalized for abdominal cramps and a 
burning sensation caused by eating spicy food for three days.  
He reported experiencing abdominal flare-ups two or three 
times a year, which consist of nausea, heartburn, 
intermittent pyrosis, burning in his stomach, and diarrhea.  
He denied hematemesis, melena, vomiting, or colicky abdominal 
pain.  

An upper gastrointestinal series with kidney ultrasound 
biopsy was performed.  Barium and effervescent granules were 
administered to the esophagus, stomach, and duodenum.  
Esophageal motility and mucosal pattern were within normal 
limits.  The examiner observed a hiatal hernia.  In addition, 
positional gastroesophageal reflux was noted, which cleared 
rapidly.  No evidence of water siphon reflux or esophagitis 
were noted.  No evidence of peptic ulcer or scars were noted.  

VA medical records reveal treatment for peptic ulcer disease 
and GERD in January 1999.  The veteran sought treatment for 
nausea, gas, and abdominal discomfort in August 1999.  His 
treating physician noted increased bowel sounds, diffuse 
tenderness to palpation with sharper pain in the epigastric 
region.  His diagnosis was probable viral gastritis and 
medication was prescribed.  In April 2002, the veteran sought 
treatment from a private physician for recurrent stomach 
pain.  His physician diagnosed GERD and medication was 
prescribed. 

Despite current diagnoses of peptic ulcer disease, GERD, and 
hiatal hernia; the veteran has not submitted evidence of 
service incurrence.  The veteran's service medical records 
have been requested several times, however, they are not 
available.  The February 1990 National Guard enlistment 
examination and report of medical history revealed normal 
abdomen and viscera.  On the medical history the veteran 
specifically denied having, or ever having had, frequent 
indigestion or stomach, liver or intestinal trouble.  The 
veteran has been informed that he may submit alternate 
evidence to prove service incurrence; however, this evidence 
has not been received.  For this reason, as in the case of 
the back disability, the preponderance of the evidence is 
against the claim of entitlement for service connection for 
stomach ulcers.  

Hearing loss and ruptured eardrum

The veteran contends that he currently experiences hearing 
loss as a result of excessive noise exposure during service.  
He reports a constant ringing in his ears bilaterally.  In 
addition, he asserts that he ruptured the tympanic membrane 
in the left ear during service.  

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran underwent a VA audiology examination in March 
2004.  The examination revealed the following pure tone 
decibel thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
15
LEFT
20
20
20
20
35

The average pure tone threshold in the right ear was 15 
decibels, and the average pure tone threshold in the left ear 
was 23.75 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 84 
percent in the left ear.

The examiner concluded the veteran's hearing is within normal 
limits to 3000 Hz, sloping to moderate hearing loss at 8000 
Hz bilaterally.  The veteran's speech discrimination was 
excellent in the right ear, and good in the left ear.  A 
Type-A tympanogram was obtained bilaterally, which revealed 
intact tympanic membranes.  

In light of the evidence of record, the March 2004 VA 
audiological evaluation does not show current hearing loss 
disability, as defined by 38 C.F.R. § 3.385, in the right 
ear.  See Degmetich, supra; Hickson, supra.  However, the 
examination did reveal a current hearing loss disability, as 
defined by 38 C.F.R. § 3.385, in the left ear.  

The veteran does not have currently have a right ear hearing 
loss disability or a ruptured ear drum.  In the absence of 
evidence that the veteran suffers from a current disability, 
the preponderance of evidence is against the claim, the 
"benefit of the doubt rule" does not apply, and his claim 
for service connection for right ear hearing loss must be 
denied.

Despite a current diagnosis of left ear hearing loss, the 
veteran has not submitted evidence of service incurrence.  
The veteran's service medical records have been requested 
several times, however, they are not available.  The February 
1990 National Guard enlistment examination and report of 
medical history reveal no complaints or diagnosis of hearing 
loss or left tympanic membrane injury.  The service personnel 
records submitted in support of his claim do not specify his 
military occupational specialty; therefore, his claim of 
excessive noise exposure pursuant to his duties as a combat 
engineer is uncorroborated.  The veteran has been informed 
that he may submit alternate evidence to prove service 
incurrence; however, this evidence has not been received.  
For this reason, the preponderance of the evidence is against 
the claim of entitlement for service connection for left ear 
hearing loss.  


Heart Attack 

The veteran contends that he began experiencing chest pain in 
either 1991 or 1992.  He believes that he experienced a heart 
attack at this time. August 1999 VA treatment records reveal 
that he sought treatment for chest pain and discomfort.  An 
electrocardiogram (EKG) was performed, which was normal.  
April 1999 and May 2000 VA preoperative evaluation reports 
indicate the veteran was treated for chest pain in 1995; 
however, coronary artery disease and myocardial infarction 
were not diagnosed.  

The veteran underwent a VA medical examination of his heart 
in February 2004.  Chest examination revealed normal 
excursion with good air entry bilaterally.  His chest was 
clear to auscultation and percussion.  The point of maximal 
impulse was felt in the left intercostal space with regular 
heart sounds and no murmurs, gallops, or rubs.  

An exercise treadmill test (ETT) was performed, which 
revealed the veteran's baseline was normal.  His functional 
capacity was excellent, his heart rate was appropriate, and 
he exhibited no sinus tachycardia changes or arrhythmias.  
Although the veteran's baseline was hypertensive, his 
response was appropriate.  The examiner concluded that the 
veteran's ETT was maximal clinically.  His EKG was negative 
for exercise induced myocardial infarction.  The examiner did 
not diagnose a current chronic condition affecting the 
veteran's cardiovascular system.  

In the absence of evidence that the veteran suffers from a 
current disability, the preponderance of evidence is against 
the claim, the "benefit of the doubt rule" does not apply, 
and his claim for service connection for a heart attack must 
be denied.

Heat stroke

The veteran contends that he lost consciousness and was 
hospitalized for a week for heat stroke.  He reports that he 
currently suffers from forgetfulness that he attributes to 
this episode.  

The veteran underwent a VA medical examination in March 2004.  
The examiner noted that he was alert and oriented to person, 
place, and time.  His pupils were equal, round, and reactive 
to light.  His speech was normal, his facial expression and 
muscle movements were normal.  His motor skills were 
unimpaired.  Sensory examination revealed his senses were 
intact to pinprick, light touch, and vibratory senses in the 
upper and lower extremities.  His deep tendon reflexes were 
normal.  The neurological examination was benign and no 
residuals of heat stroke were diagnosed.  

In the absence of evidence that the veteran suffers from a 
current disability, the preponderance of evidence is against 
the claim, the "benefit of the doubt rule" does not apply, 
and his claim for service connection for residuals of heat 
stroke must be denied.



Bilateral foot disorder

The veteran underwent a VA medical examination of his feet in 
March 2004.  He complained of experiencing a burning and 
tingling sensation in both feet, on the top and bottom.  The 
veteran contends that his symptoms occur regularly and have 
worsened over the past two and a half years.  

On examination, he was able to stand on his heels and toes.  
Neurologically, his sensation was intact to light touch in 
all nerve root distributions.  His arches appeared normal; 
there were no abnormal callosities, hammertoes, or bunion 
deformities.  His feet were not tender.  Ankle dorsiflexion 
was 10 degrees and plantar flexion was 20 degrees.  The 
veteran's inversion and eversion strength were normal.  A 
nerve conduction study was performed, which revealed normal 
function.  The VA examiner diagnosed burning and tingling of 
the bilateral feet, however, a bilateral foot disability was 
not diagnosed.  

In the absence of evidence that the veteran suffers from a 
current disability, the preponderance of evidence is against 
the claim, the "benefit of the doubt rule" does not apply, 
and his claim for service connection for a bilateral foot 
disorder must be denied.
Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in correspondence dated September 2001 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Although notice 
regarding the evidence the veteran may submit to substantiate 
his claim was sent subsequent to the January 2000 decision, 
the veteran has had five years following the initial notice 
to submit additional evidence or identify evidence for the RO 
to obtain.  

In fact, the veteran has submitted VA medical records from 
February 1998 to August 2000, Social Security Administration 
records, and has undergone VA compensation and pension 
examinations in February and March 2004, with addendums 
submitted in April 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices and requested to submit 
evidence in his possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his VA 
treatment records, SSA records, and provided the veteran VA 
medical examinations in February and March 2004, and obtained 
VA medical examination addendums in April 2004.  No service 
medical records other than his February 1990 National Guard 
enlistment examination and his reserve dental records have 
been obtained.  Throughout the history of the claim, the 
veteran has requested his complete service medical records, 
which have not been located.  The VA has repeatedly requested 
copies of the veteran's medical records from the identified 
medical centers, and the National Personnel Records Center.  
An August 1999 request for information attests to the 
unavailability of his service medical records.  The veteran 
was notified of the unavailability of his service medical 
records in correspondence dated September 2000, in addition 
to statements included in the rating decision and statements 
of the case. 

In September 2001, the RO notified the veteran of alternative 
means of substantiating his claim of service incurrence.  A 
statement received by the veteran in September 2001 indicated 
he was in the process of obtaining his service medical 
records.  This evidence has not been received.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

1.  Entitlement to service connection for low back pain is 
denied.

2.  Entitlement to service connection for stomach ulcer is 
denied.

3.  Entitlement to service connection for hearing loss is 
denied.

4.  Entitlement to service connection for ruptured eardrum is 
denied. 

5.  Entitlement to service connection for heart attack is 
denied. 

6.  Entitlement to service connection for heat stroke is 
denied. 

7.  Entitlement to service connection for bilateral foot 
disorder is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


